EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 210 Route 4 East Paramus, NJ, 07652 FOR IMMEDIATE RELEASE – April 22, 2014 Vornado Announces its Equity in the Earnings of Toys “R” Us’ Fourth Quarter and Offsetting Impairment Loss PARAMUS, NEW JERSEY,…. Vornado announced today that in its first quarter ended March 31, 2014 it has recognized its 32.6% share of the equity in the earnings of Toys’ fourth quarter totaling $75,196,000 and a corresponding non-cash impairment loss of the same amount in order to continue to report its Toys investment at its estimated fair value of $80,062,000. Vornado’s income applicable to Toys after the impairment loss in the quarter ended March 31, 2014 is $1,847,000, or $0.01 per diluted share, representing management fees earned and received. Vornado’s income applicable to Toys in the quarter ended March 31, 2013 was $1,759,000, or $0.01 per diluted share. Vornado’s share of Toys’ Funds From Operations (“FFO”) after the impairment loss is $9,267,000 (which represents depreciation), or $0.05 per diluted share, compared to $16,685,000, or $0.08 per diluted share in the quarter ended March 31, 2013. Vornado’s share of Toys FFO will be treated as non-comparable in all periods presented. The business of Toys is highly seasonal; historically, Toys’ fourth quarter net income accounts for more than 80% of its fiscal year net income. Attached is a summary of Toys’ financial results and Vornado’s 32.6% share of its equity in Toys’ net income, as well as reconciliations of net income to earnings before interest, taxes, depreciation and amortization (“EBITDA”) and FFO. Vornado Realty Trust is a fully-integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. - 1 - Toys "R" Us, Inc.
